Citation Nr: 1107675	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from January 2, 1975, to 
February 28, 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to 
the issuance of a final decision, the Board became aware that the 
Veteran died in November 2010 from information provided by the 
Social Security Administration.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West 
Supp. 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, claims do not survive a claimant's 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits 
has become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  The 
Board's dismissal of this appeal does not affect the right of an 
eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to 
allow substitution in cases involving claimants who die on or 
after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 
Supp. 2010)).  Such request must be filed not later than one year 
after the date of the Veteran's death.  Id.  As provided in the 
law, a person eligible for substitution will include "a living 
person who would be eligible to receive accrued benefits due to 
the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the RO from 
which the appellant's claim originated (listed on the first page 
of this decision).


ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


